                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DOUGLAS W. LEEK,                                 )
                                                 )
              Plaintiff,                         )        Civil Action No. 2:21-CV-1001
                                                 )        Magistrate Judge Maureen P. Kelly
                      v.                         )
                                                 )
SEWICKLEY ACADEMY,                               )
                                                 )
              Defendant.                         )


                                             ORDER


       Given that motions pursuant to Federal Rule of Civil Procedure 12(b) are discouraged if

the pleading defect is curable by amendment, IT HEREBY IS ORDERED that the parties must

meet and confer prior to the filing of any motion to dismiss to determine whether it can be avoided.

The duty to meet and confer extends to parties appearing pro se. Consistent with the foregoing,

motions to dismiss must be accompanied by a certificate of the movant, stating that the moving

party has made a good faith effort to confer with the nonmovant(s) to determine whether the

identified pleading deficiencies properly may be cured by amendment. Motions to dismiss that

do not contain the required certification will be summarily denied.

       IT IS FURTHER ORDERED that: (1) as soon as is practicable, Plaintiff(s) shall promptly

serve a copy of this Order upon Defendant(s); (2) all counsel and unrepresented parties must read,

know    and    understand    the    Local    Rules   of    this   Court   (see    web    page    at:

http://www.pawd.uscourts.gov/sites/pawd/files/lrmanual20181101.pdf); and (3) all counsel and

unrepresented parties must familiarize themselves with the undersigned’s Practices and Procedures

(see web page at http//www.pawd.uscourts.gov/sites/pawd/files/kelly_pp.pdf), and they will be

held responsible for complying with the same.
      SO ORDERED this 3rd day of September 2021.

                                             BY THE COURT:

                                             /s/ Maureen P. Kelly
                                             MAUREEN P. KELLY
                                             UNITED STATES MAGISTRATE JUDGE




cc:   All counsel via CM/ECF




                                         2
